UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6870


STEVE C. CHADWICK,

                    Plaintiff - Appellant,

             v.

RICHARD J. GRAHAM, JR.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:19-cv-00596-RDB)


Submitted: September 24, 2019                               Decided: September 27, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Steve Carl Chadwick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steve C. Chadwick seeks to appeal the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint. Chadwick argued in his notice of appeal, and the record

suggests, that he did not receive timely notice of the entry of the district court’s dismissal

order. See Fed. R. App. P. 4(a)(6)(A). Because the 30-day appeal period is jurisdictional,

Bowles v. Russell, 551 U.S. 205, 214 (2007), we remand the case for the limited purpose

of allowing the district court to determine whether to reopen the time to file an appeal

pursuant to Fed. R. App. P. 4(a)(6). The record, as supplemented, will then be returned to

this court for further consideration.

                                                                               REMANDED




                                              2